DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 5-7, 9-12, 14-15, 17-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. Publication No. US 2017/0338219.
	Regarding claims 1, 12, 18, Choi discloses a protection circuit couplable to a signal port and a first power bus fora signal processor, comprising:
a first diode string couplable across the signal port and the first power bus [Fig. 1, 170a coupled between I/O 110 and Power 130], the first diode string including a first diode and a second diode coupled in series in a same polarity sense [Fig. 1, D1 and D2 coupled in series in a same polarity sense]; and
a third diode coupled in parallel with one of the first diode and the second diode in an opposite polarity sense [Fig. 1, third diode Da coupled in parallel with the first diode D2 as shown].
	Regarding claims 3, 14, 20, Choi comprises a third diode [Fig. 1, Da] coupled in parallel with the first diode [Fig. 1, D2], wherein the third diode having a first terminal 
	Regarding claims 5, 21, Choi discloses that the first diode string and the third diode are located on a monolithic semiconductor substrate [Fig. 3, substrate 200].
	Regarding claim 6, Choi discloses that the first power bus is at one of a ground voltage, a positive voltage [Fig. 41, power pad 130; par. 0051], and a negative voltage.
Regarding claims 7, 15, 22, Choi further comprises a second diode string couplable across the signal port and a second power bus for the signal processor [Fig. 1, diode string 170b], the second diode string including a fourth diode [Fig. 1, D3] and a fifth diode [Fig. 1, D4] coupled in series in a same polarity sense; and a sixth diode [Fig. 1, Dn] coupled in parallel with one of the fourth diode and the fifth diode in an opposite polarity sense [Fig. 1, Dn coupled in parallel with the fifth diode D4].
	Regarding claims 9, 17, 24, Choi discloses that the sixth diode is coupled in parallel with the fifth diode [Fig. 1, Dn is coupled in parallel with the diode D4], the sixth diode having a first terminal couplable to the second power bus [Fig. 1, the cathode terminal of Dn is coupled to GND 150] and a second terminal coupled to a common terminal between the fourth diode and the fifth diode of the second diode string [Fig. 1, the anode terminal of Dn is coupled to the middle node N2 between D3 and D4].
	Regarding claims 10, 25, Choi discloses that the first diode string, the third diode, the second diode string and the sixth diode are located on a monolithic semiconductor substrate [Fig. 1, substrate 200].
claim 11, Choi discloses that the first power bus is at a first voltage [Fig. 1, Power bus 130], the second power bus is at a second voltage [Fig. 1, GND 150], and the signal port [Fig. 1, I/O pad] is at a nominal voltage there between.
				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 8, 13, 16, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. Publication No. US 2017/0338219, in view of Poulton Publication No. US 2006/0132996.
	Regarding claims 2, 13, 19, Choi does not disclose that the third diode is coupled in parallel with the second diode.  
	Poulton discloses that the third diode is coupled in parallel with the second diode [Fig. 2, the third diode 202b is coupled in parallel with the second diode 201b], the third diode having a first terminal coupled to a common terminal between the first diode and the second diode of the first diode string and a second terminal couplable to the signal bus [Fig. 2, cathode terminal of 202b is coupled to the signal bus s1].
	Choi and Poulton are analogous electrostatic discharge protection circuits.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Poulton’s third diode connected in parallel with the second diode, into Choi, for the purpose of clamping voltage.
claims 8, 16, 23, Poulton discloses that the sixth diode is coupled in parallel with the fourth diode [Fig. 2, diode 202a is coupled in parallel with diode 201a], the sixth diode having a first terminal coupled to a common terminal between the fourth diode and the fifth diode of the second diode string and a second terminal couplable to the signal port [Fig. 2, the anode terminal of 202a is coupled to the I/O port S1].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. Publication No. US 2017/0338219, in view of Dai et al. Publication No. US 2018/0182749.
Regarding claim 4, Choi discloses an I/O pad, but does not disclose that the signal port is an input/output port for the signal processor.  
	Dai discloses an electrostatic discharge protection circuit, comprising: a signal processor [Fig. 1, 50, par. 0016], wherein the signal port [I/O] is for the signal processor.
	Choi and Dai are analogous electrostatic discharge protection circuits.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Dai’s signal processor with an I/O pad, into Choi, for the benefit of protecting the internal circuit connected to the signal processor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836